Rehearing granted, June 2, 2005




                                          UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                 UNITED STATES OF AMERICA,              
                                  Plaintiff-Appellee,
                                   v.                            No. 03-4035
                 SHAWN LEE ALLEN, a/k/a Sean Allen,
                              Defendant-Appellant.
                                                        
                             Appeal from the United States District Court
                           for the Eastern District of Virginia, at Richmond.
                              Richard L. Williams, Senior District Judge.
                                             (CR-02-107)

                                        Submitted: May 6, 2003

                                        Decided: June 4, 2003

                  Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.



                 Affirmed by unpublished per curiam opinion.


                                              COUNSEL

                 David Lassiter, Jr., JEFFERSON & LASSITER, Richmond, Virginia,
                 for Appellant. Paul J. McNulty, United States Attorney, Olivia N.
                 Hawkins, Assistant United States Attorney, Richmond, Virginia, for
                 Appellee.



                 Unpublished opinions are not binding precedent in this circuit. See
                 Local Rule 36(c).
2                      UNITED STATES v. ALLEN
                              OPINION

PER CURIAM:

   Shawn Lee Allen appeals his conviction and 151-month sentence
for conspiracy to distribute more than fifty grams of cocaine base, in
violation of 21 U.S.C. § 846 (2000).

   Allen first challenges the sufficiency of the evidence supporting his
conspiracy to distribute cocaine base conviction. He argues that no
physical evidence such as drugs, photographs, tapes, or fingerprints
were presented at trial, and therefore the evidence is insufficient.
However, physical evidence is not required to prove involvement in
a drug distribution conspiracy. Allen’s coconspirators testified to
Allen’s involvement in drug transactions spanning several years. Fur-
thermore, a drug conspiracy is often proven entirely by such circum-
stantial evidence. See United States v. Burgos, 94 F.3d 849, 857 (4th
Cir. 1996).

  Allen also contends the district court demonstrated bias against
him. However, he has presented no evidence of any improper state-
ments or conduct by the district court.

  Accordingly, we affirm Allen’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions were
adequately presented in the materials before the court.

                                                           AFFIRMED